--------------------------------------------------------------------------------

EXHIBIT 10.1
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


This Second Amendment to Loan and Security Agreement, made as of June 5, 2007
(this “Amendment”), is between FANSTEEL INC., a Delaware corporation
(“Fansteel”), and WELLMAN DYNAMICS CORPORATION, a Delaware corporation
(“Wellman”, and together with Fansteel, “Borrowers”, and each a “Borrower”), and
Fifth Third Bank (Chicago), a Michigan banking corporation (the “Lender”).
Capitalized terms used in this Amendment and not otherwise defined herein have
the meanings assigned to such terms in the Loan Agreement as defined below.




WITNESSETH


WHEREAS, The Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated as of July 15, 2005, as amended by that certain First
Amendment to Loan and Security Agreement dated as of December 4, 2006 (as such
agreement has been amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”);


WHEREAS, the Borrowers have requested a SOFA Line of Credit to and including
September 30, 2007;


WHEREAS, the Lender is willing to modify the Loan Agreement and provide
additional financing, all on the terms and subject to the conditions of this
Amendment;


NOW, THEREFORE, in consideration of the mutual agreements contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties to this Amendment agree as
follows:


SECTION 1. AMENDMENT TO LOAN AGREEMENT


On the date this Amendment becomes effective, after satisfaction by the
Borrowers of each of the conditions set forth in Section 3 (the “Effective
Date”), the Loan Agreement is amended as follows:


1.1   Section 1.57 of the Loan Agreement is hereby deleted in its entirety and
in lieu thereof is inserted the following:


“Maximum Revolving Loan Limit” shall mean the total of all advances outstanding
at any one time under the Revolving Loan and the SOFA Revolving Loan, which at
no time, in the aggregate, shall exceed Twenty Two Million Five Hundred Thousand
and No/100 Dollars ($22,500,000).


1.2   Section 1.79 of the Loan Agreement is hereby deleted in its entirety and
in lieu thereof is inserted the following:


“Revolving Loans” shall have the meaning ascribed to it in Section 2.1 of this
Agreement, and where the context so requires shall also mean both the Revolving
Loans and the SOFA Revolving Loan.


1.3   The following definition is hereby added as Section 1.90 to the Loan
Agreement:


“SOFA Revolving Loan” shall have the meaning ascribed to it in Section 2.1 of
this Agreement.


1.4   Section 2.1 of the Loan Agreement is hereby deleted in its entirety and in
lieu thereof is inserted the following:


2.1    Revolving Loan Facility. Lender may, in its good faith discretion, make
available for Borrowers’ use from time to time during the term of this
Agreement, upon Borrowers’ request therefor, certain loans and other financial
accommodation, including letters of credit (the “Total Facility”). The Total
Facility shall be subject to all of the terms and conditions of this Agreement
and shall consist of (a) a Revolving Line of Credit consisting of discretionary
Advances against Eligible Accounts, Eligible Inventory, and Borrowers’ Equipment
(the “Revolving Loans”) in an aggregate principal amount not to exceed, at any
time, the lesser of (i) Twenty Two Million Five Hundred Thousand and No/100
Dollars ($22,500,000), less the amount then outstanding under the SOFA Revolving
Loan, less the greater of (x) One Million Five Hundred Thousand and No/100
Dollars ($1,500,000) or (y) the amount outstanding from time to time on any
credit cards issued by Lender for the benefit of Borrowers, and (ii) the amount
of Revolving Availability of Borrowers, which Revolving Loans shall be evidenced
by a Revolving Loan Note, and (b) a SOFA Revolving Loan in the amount of
$1,500,000, evidenced by a SOFA Revolving Loan Note (the “SOFA Revolving Loan”).

1

--------------------------------------------------------------------------------



As used in this Agreement, “Revolving Availability” with respect to each
Borrower shall mean, and, at any particular time and from time to time, be equal
to the sum of (i) up to eighty-five percent (85%) of the net amount (after
deduction of such reserves as Lender deems proper and necessary in its sole
discretion) of Eligible Accounts of such Borrower, plus (ii) up to the lesser of
(A) Six Million Five Hundred Thousand and No/100 Dollars ($6,500,000) and (B)
sixty percent (60%) of the lower of cost or market value of Eligible Inventory
of such Borrower (net of such reserves as Lender deems proper and necessary in
its sole discretion), plus (iii) up to the lesser of (A) Two Million Three
Hundred Thirty Thousand Six Hundred Forty Five and No/100 Dollars ($2,330,645)
and (B) seventy-five percent (75%) of the orderly liquidation value of such
Borrower’s Equipment as determined by an appraiser acceptable to Lender in its
sole discretion (net of such reserves as Lender deems proper and necessary in
its sole discretion), less the face amount of any Letters of Credit issued on
behalf of such Borrower and the amount of any drawn upon but unpaid Letters of
Credit.


At no time shall a Borrower borrow amounts under the Revolving Loan which in the
aggregate exceed its respective Revolving Availability and in no event shall the
amounts borrowed by Borrowers in the aggregate at any time exceed the Maximum
Revolving Loan Limit.


The Revolving Loans shall be repayable in full on January 5, 2009 and as
provided in Section 4.2 of this Agreement. The SOFA Revolving Loan shall be
repayable in full on September 30, 2007 and as provided in Section 4.2 of this
Agreement. Subject to the foregoing limits and the other terms and conditions
contained herein, and provided that no Default or Event of Default then exists,
funds out of the Revolving Loan Facility and the SOFA Revolving Loan may be
advanced, repaid and re-advanced.


It is expressly understood and agreed by Borrowers that nothing contained in
this Agreement shall, at any time, require Lender to make loans, advances or
other extensions of credit (collectively, “Advances”) to Borrowers and the
making and amount of such loans, advances or other extensions of credit to
Borrowers under this Agreement shall at all times, be in Lender’s reasonable
good faith discretion. Lender may, in the exercise of such discretion, at any
time and from time to time, upon at least seven (7) days’ prior written notice
to Borrowers, increase or decrease the advance percentages to be used in
determining Revolving Availability, which are contained in this Section 2.1 and,
in the event such percentages are decreased, such decrease shall become
effective seven (7) days following Borrowers receipt of such notice for the
purpose of calculating the Revolving Availability. The amount of any decrease in
the lending formulas shall have a reasonable relationship to the event,
condition or circumstance which is the basis for such decrease as determined by
Lender in good faith. In determining whether to reduce the advance percentages,
Lender may consider events, conditions, contingencies or risks which are also
considered in determining Eligible Accounts and Eligible Inventory.

2

--------------------------------------------------------------------------------



1.5   Section 2.5 of the Loan Agreement is hereby deleted in its entirety and in
lieu thereof is inserted the following:


2.5    Interest.
 
(a)    Subject to Section 2.5(c), each Revolving Loan shall bear interest on the
outstanding principal amount thereof from the date when made at a rate per annum
equal to the Prime Rate, and each SOFA Revolving Loan shall bear interest on the
outstanding principal amount thereof from the date when made at a rate per annum
equal to the Prime Rate plus one per cent (1%).
 
(b)    Interest on each Revolving Loan and SOFA Revolving Loan shall be paid in
arrears on each Interest Payment Date. Interest shall also be paid on the date
of any payment of the Revolving Loans and SOFA Revolving Loans in full and,
during the existence of any Default or Event of Default, interest shall be
payable on demand of Lender.
 
(c)    While any Default or Event of Default exists and is continuing and/or
after maturity of the Revolving Loans or SOFA Revolving Loans, as the case may
be, (whether by acceleration or otherwise), unless Lender shall otherwise then
agree, Borrowers shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on the principal amount of all
Liabilities due and unpaid, at a rate per annum equal to the Prime Rate plus two
and one-half percent (2.5%), in the case of the Revolving Loans, and at a rate
per annum equal to the Prime Rate plus three and one-half percent (3.5%), in the
case of the SOFA Revolving Loan.
 
(d)    Anything herein to the contrary notwithstanding, the obligations of
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by Lender would be contrary to the provisions of any law applicable to
Lender limiting the highest rate of interest which may be lawfully contracted
for, charged or received by Lender, and in such event Borrowers shall pay Lender
interest at the highest rate permitted by applicable law.


(e)    Interest shall be based on the average daily outstanding loans for each
month and shall be computed by applying the ratio of the annual interest rate
over a year of 360 days, multiplied by such average daily outstanding principal
balance, multiplied by the actual number of days such average daily principal
balance is outstanding, and shall be payable on the applicable Interest Payment
Date. Any change in the Prime Rate shall be effective as of the effective date
stated in the announcement by Lender of such change. All sums paid, or agreed to
be paid, by Borrowers which are, or hereafter may be construed to be,
compensation for the use, forbearance or detention of money shall, to the extent
permitted by applicable law, be amortized, prorated, spread and allocated
throughout the full term of all such indebtedness until the indebtedness is paid
in full.


SECTION 2. REPRESENTATIONS AND WARRANTIES


To induce the Lender to enter into this Amendment, the Borrowers represent and
warrant to the Lender that:


2.1   Due Authorization: Authority; No Conflicts; Enforceability. The execution
delivery and performance by the Borrowers of this Amendment and the other
documents delivered under Section 3 (collectively the “Amendment Documents”) are
within each of their respective corporate powers, have been duly authorized by
all necessary corporate action, have received all necessary governmental,
regulatory or other approvals (if any are required), and do not and will not
contravene or conflict with any provision of (i) any law, (ii) any judgment,
decree or order or (iii) its respective articles of incorporation or by-laws,
and do not and will not contravene or conflict with, or cause any lien to arise
under, any provision of any agreement or instrument binding upon the Borrowers
or upon any of its respective properties. This Amendment, the Loan Agreement, as
amended by this Amendment, and the other Amendment documents are the legal,
valid and binding obligations of the Borrowers enforceable against the Borrowers
in accordance with their respective terms.

3

--------------------------------------------------------------------------------



2.2   No Default: Representations and Warranties. As of the Effective Date, (i)
no Default or Event of Default under the Loan Agreement has occurred and is
continuing and (ii) the representations and warranties of the Borrowers
contained in the Loan Agreement are true and correct.


SECTION 3. CONDITIONS TO EFFECTIVENESS


The obligation of the Lender to make the amendments and modifications
contemplated by this Amendment, and the effectiveness thereof, are subject to
the following:


3.1   Representations and Warranties. The representations and warranties of the
Borrowers contained in this Amendment are true and correct as of the Effective
Date.


3.2   Documents. The Lender has received all of the following, each duly
executed and dated as of the Effective Date (or such other date as is
satisfactory to the Lender) in form and substance satisfactory to the Lender:


(a)   Amendment. This Amendment.


(b)   Revolving Note. The Revolving Note, the form of which is attached hereto
as Exhibit A.


(c)   SOFA Revolving Note. The SOFA Revolving Note, the form of which is
attached hereto as Exhibit B.


(d)   Consents. Etc. Certified copies of any documents evidencing any necessary
corporate action, consents and governmental approvals, if any, with respect to
this Amendment, the Amendment Documents or any other document provided for under
this Amendment.


(e)    Other. Such other documents as the Lender may reasonably request.


SECTION 4. MISCELLANEOUS


4.1   Captions. The recitals to this Amendment (except for definitions) and the
section captions used in this Amendment are for convenience only, and do not
affect the construction of this Amendment.


4.2   Governing Law: Severability. This Amendment is a contract made under and
governed by the internal laws of the State of Illinois. Wherever possible, each
provision of this Amendment will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
is prohibited by or invalid under such law, such provision will be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.


4.3   Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
will be deemed to be an original, but all such counterparts together constitute
but one and the same Amendment.


4.4   Successors and Assigns. This Amendment is binding upon the Borrowers, the
Lender and their respective successors and assigns, and inures to the sole
benefit of the Borrowers, the Lender and their successors and assigns. The
Borrowers have no right to assign their rights or delegate their duties under
this Amendment.


4.5   References. From and after the Effective Date, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” hereof,” “herein “ or words of like
import, and each reference in the Loan Agreement or any other Financing
Agreement to the Loan Agreement or to any term, condition or provision contained
“thereunder,” “thereof,” “therein,” or words of like import, means and be a
reference to the Loan Agreement (or such term, condition or provision, as
applicable) as amended, supplemented, restated or otherwise modified by this
Amendment.

4

--------------------------------------------------------------------------------



4.6   Continued Effectiveness. Notwithstanding anything contained in this
Amendment, the terms of this Amendment are not intended to and do not serve to
effect a novation as to the Loan Agreement. The parties to this Amendment
expressly do not intend to extinguish the Loan Agreement. Instead, it is the
express intention of the parties to this Amendment to reaffirm the indebtedness
created under the Loan Agreement. The Loan Agreement remains in full force and
effect and the terms and provisions of the Loan Agreement are ratified and
confirmed.


4.7   Costs. Expenses and Taxes. The Borrower affirms and acknowledges that
Section 14.3 of the Loan Agreement applies to this Amendment and the
transactions and agreements and documents contemplated under this Amendment.


(remainder of page left intentionally blank; signature page follows)

5

--------------------------------------------------------------------------------



Delivered as of the day and year first above written.



 
FIFTH THIRD BANK (CHICAGO)
     
By:
/s/ Michael E. May
 
Name:
Michael E. May
 
Title:
Vice President
       
WELLMAN DYNAMICS CORPORATION
     
By:
/s/ David E. Leitten
 
Name:
David E. Leitten
 
Title:
President
 
 
   
FANSTEEL INC.
     
By:
/s/ R. Michael McEntee
 
Name:
R. Michael McEntee
 
Title:
Vice President & CFO

 
6

--------------------------------------------------------------------------------



EXHIBIT A
to
Loan and Security Agreement


REVOLVING LOAN NOTE


$22,500,000
Chicago, Illinois
 
as of June 5, 2007



FOR VALUE RECEIVED, the undersigned, FANSTEEL INC., a Delaware corporation
(“Fansteel”), and WELLMAN DYNAMICS CORPORATION, a Delaware corporation
(“Wellman”, and together with Fansteel, “Borrowers”, and each a “Borrower”),
hereby jointly and severally unconditionally promise to pay to the order of
FIFTH THIRD BANK (CHICAGO), a Michigan banking corporation (“Lender”), at
Lender’s office at 222 South Riverside Plaza, 33rd Floor, Chicago, Illinois
60606, or at such other place as Lender may from time to time designate in
writing, in lawful money of the United States of America and in immediately
available funds, the principal sum of TWENTY TWO MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($22,500,000), or the aggregate unpaid principal amount of
all advances made pursuant to subsection 2.1 of the Loan Agreement (as
hereinafter defined) at such times as are specified in and in accordance with
the provisions of the Loan Agreement. This Revolving Loan Note (this “Note”) is
referred to in and was executed and delivered pursuant to that certain Second
Amendment to Loan and Security Agreement dated as of even date herewith by and
among Borrowers and Lender (as amended, restated, modified or supplemented and
in effect from time to time, the “Loan Agreement”), to which reference is hereby
made for a statement of the terms and conditions under which the loan and other
advances evidenced hereby were made and are to be repaid and for a statement of
Lender’s remedies. All terms which are capitalized and used herein (which are
not otherwise specifically defined herein) and which are defined in the Loan
Agreement shall be used in this Note as defined in the Loan Agreement.


Borrowers promise to pay interest, including default interest, on the
outstanding unpaid principal amount hereof, as provided in the Loan Agreement.
If demand is not sooner made, all accrued interest and principal, if not sooner
paid, shall be due and payable on January 5, 2009.


Interest on this Note shall be payable at the rates and from the dates specified
in the Loan Agreement, on the date of any prepayment hereof, at maturity,
whether due by acceleration or otherwise, and as otherwise provided in the Loan
Agreement. Interest shall be payable on the last Business Day of each month
hereafter.


This Note is secured pursuant to the Loan Agreement and the other Ancillary
Agreements referred to therein, and reference is made thereto for a statement of
the terms and conditions of such security.


Lender shall have the continuing exclusive right to apply and to reapply any and
all payments hereunder against the Liabilities of Borrowers, in accordance with
the terms of the Loan Agreement.


Each Borrower hereby waives demand, presentment, protest, notice of demand,
presentment, protest and nonpayment. Each Borrower also waives all rights to
notice and hearing of any kind upon the occurrence of a Default or an Event of
Default prior to the exercise by Lender, of its rights to repossess the
Collateral without judicial process or to replevy, attach or levy upon the
Collateral without notice or hearing.


In addition to and not in limitation of the foregoing and the provisions of the
Loan Agreement, the undersigned further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note in endeavoring to
collect any amounts payable hereunder which are not paid when due whether by
acceleration or otherwise.


THIS NOTE SHALL BE DEEMED TO HAVE BEEN MADE AT CHICAGO, ILLINOIS AND SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
AND DECISIONS OF THE STATE OF ILLINOIS. WHENEVER POSSIBLE EACH PROVISION OF THIS
NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS NOTE SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE PROVISIONS OF THIS NOTE. ALL REFERENCES TO THE SINGULAR SHALL
BE DEEMED TO INCLUDE THE PLURAL, AND VICE VERSA, WHERE THE CONTEXT SO REQUIRES.
WHENEVER IN THIS NOTE REFERENCE IS MADE TO LENDER OR A BORROWER OR BORROWERS,
SUCH REFERENCE SHALL BE DEEMED TO INCLUDE AS APPLICABLE, A REFERENCE TO THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS. THE PROVISIONS OF THIS NOTE SHALL BE BINDING
UPON AND SHALL INURE TO THE BENEFIT OF SUCH SUCCESSORS AND ASSIGNS. EACH
BORROWER’S SUCCESSORS AND ASSIGNS SHALL INCLUDE, WITHOUT LIMITATION, A RECEIVER,
TRUSTEE OR DEBTOR IN POSSESSION OF OR FOR SUCH BORROWER. EACH BORROWER SHALL BE
JOINTLY AND SEVERALLY OBLIGATED HEREUNDER.

7

--------------------------------------------------------------------------------



This Revolving Note replaces that certain Revolving Note in the original
principal amount of $21,500,000, dated December 4, 2006, and does not constitute
payment thereof or a novation therefor.




[Remainder of page intentionally left blank; signature page follows]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Borrower has caused its duly authorized representative
to execute this Revolving Loan Note as of the date first set forth above.
 
 

 
FANSTEEL INC.
     
By:
/s/ R. Michael McEntee
 
Name:
R. Michael McEntee
 
Title:
Vice President & CFO
 
 
   
WELLMAN DYNAMICS CORPORATION
     
By:
/s/ David E. Leitten
 
Name:
David E. Leitten
 
Title:
President

 
9

--------------------------------------------------------------------------------



EXHIBIT B
to
Loan and Security Agreement


SOFA REVOLVING LOAN NOTE


$1,500,000
Chicago, Illinois
 
as of June 5, 2007



FOR VALUE RECEIVED, the undersigned, FANSTEEL INC., a Delaware corporation
(“Fansteel”), and WELLMAN DYNAMICS CORPORATION, a Delaware corporation
(“Wellman”, and together with Fansteel, “Borrowers”, and each a “Borrower”),
hereby jointly and severally unconditionally promise to pay to the order of
FIFTH THIRD BANK (CHICAGO), a Michigan banking corporation (“Lender”), at
Lender’s office at 222 South Riverside Plaza, 33rd Floor, Chicago, Illinois
60606, or at such other place as Lender may from time to time designate in
writing, in lawful money of the United States of America and in immediately
available funds, the principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($1,500,000), or the aggregate unpaid principal amount of all
advances made pursuant to subsection 2.1 of the Loan Agreement (as hereinafter
defined) at such times as are specified in and in accordance with the provisions
of the Loan Agreement. This SOFA Revolving Loan Note (this “Note”) is referred
to in and was executed and delivered pursuant to that certain Second Amendment
to Loan and Security Agreement dated as of even date herewith by and among
Borrowers and Lender (as amended, restated, modified or supplemented and in
effect from time to time, the “Loan Agreement”), to which reference is hereby
made for a statement of the terms and conditions under which the loan and other
advances evidenced hereby were made and are to be repaid and for a statement of
Lender’s remedies. All terms which are capitalized and used herein (which are
not otherwise specifically defined herein) and which are defined in the Loan
Agreement shall be used in this Note as defined in the Loan Agreement.


Borrowers promise to pay interest, including default interest, on the
outstanding unpaid principal amount hereof, as provided in the Loan Agreement.
If demand is not sooner made, all accrued interest and principal, if not sooner
paid, shall be due and payable on September 30, 2007.


Interest on this Note shall be payable at the rates and from the dates specified
in the Loan Agreement, on the date of any prepayment hereof, at maturity,
whether due by acceleration or otherwise, and as otherwise provided in the Loan
Agreement. Interest shall be payable on the last Business Day of each month
hereafter.


This Note is secured pursuant to the Loan Agreement and the other Ancillary
Agreements referred to therein, and reference is made thereto for a statement of
the terms and conditions of such security.


Lender shall have the continuing exclusive right to apply and to reapply any and
all payments hereunder against the Liabilities of Borrowers, in accordance with
the terms of the Loan Agreement.


Each Borrower hereby waives demand, presentment, protest, notice of demand,
presentment, protest and nonpayment. Each Borrower also waives all rights to
notice and hearing of any kind upon the occurrence of a Default or an Event of
Default prior to the exercise by Lender, of its rights to repossess the
Collateral without judicial process or to replevy, attach or levy upon the
Collateral without notice or hearing.


In addition to and not in limitation of the foregoing and the provisions of the
Loan Agreement, the undersigned further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note in endeavoring to
collect any amounts payable hereunder which are not paid when due whether by
acceleration or otherwise.
 
10

--------------------------------------------------------------------------------


 
THIS NOTE SHALL BE DEEMED TO HAVE BEEN MADE AT CHICAGO, ILLINOIS AND SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
AND DECISIONS OF THE STATE OF ILLINOIS. WHENEVER POSSIBLE EACH PROVISION OF THIS
NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS NOTE SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE PROVISIONS OF THIS NOTE. ALL REFERENCES TO THE SINGULAR SHALL
BE DEEMED TO INCLUDE THE PLURAL, AND VICE VERSA, WHERE THE CONTEXT SO REQUIRES.
WHENEVER IN THIS NOTE REFERENCE IS MADE TO LENDER OR A BORROWER OR BORROWERS,
SUCH REFERENCE SHALL BE DEEMED TO INCLUDE AS APPLICABLE, A REFERENCE TO THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS. THE PROVISIONS OF THIS NOTE SHALL BE BINDING
UPON AND SHALL INURE TO THE BENEFIT OF SUCH SUCCESSORS AND ASSIGNS. EACH
BORROWER’S SUCCESSORS AND ASSIGNS SHALL INCLUDE, WITHOUT LIMITATION, A RECEIVER,
TRUSTEE OR DEBTOR IN POSSESSION OF OR FOR SUCH BORROWER. EACH BORROWER SHALL BE
JOINTLY AND SEVERALLY OBLIGATED HEREUNDER.
 
[Remainder of page intentionally left blank; signature page follows]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Borrower has caused its duly authorized representative
to execute this SOFA Revolving Loan Note as of the date first set forth above.
 

 
FANSTEEL INC.
       
By:
/s/ R. Michael McEntee
 
Name:
R. Michael McEntee
 
Title:
Vice President & CFO
       
WELLMAN DYNAMICS CORPORATION
       
By:
/s/ David E. Leitten
 
Name:
David E. Leitten
 
Title:
President

 
 
12

--------------------------------------------------------------------------------